                                     Case: 1:19-cv-02190 Document #: 2 Filed: 03/29/19 Page 1 of 1 PageID #:129
    ILND     44 (Rev. 09/07/ I8)                                                           CIVIL COVER SHEET
    The ILND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
    provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
    of initiating the civil docket sheet. (See instructions on next page ofthis form.)

    I. (a) PLAINTIFFS                                                                                                                 DEFENDANTS
         Conagra Brands, Inc., et al.                                                                                                 Tyson Foods, Inc., et al.


         (b) County of Residence of First Listed Plaintiff                       Cook County, IL                                      County of Residence of First Listed Defendant
                                               (Except m U.S. plamtiff cases)                                                         (In U.S. plaintiff cases only)
                                                                                                                                      Note: In land condemnation cases, use the local/on of the tract of land involved.


         (C) Attorneys (firm name, address, and telephone number)                                                                      Attorneys (if known)

         Robert M. Andalman, Rachael Blackburn      David C. Eddy
         A&G Law LLC, 542 S. Dearborn St., 10th Fl. Antitrust Law Group, LLC, 1601 Assembly St., PO Box 8117
         Chicago, IL 60605, 312-341-3900            Columbia, SC 29202, 803-253-8267


    II. BASIS OF JURISDICTION                                  (Check fl!!e box. only.J                        III. CITIZENSHIP OF PRINCIPAL PARTIES (For Diversity Cases only.)
                                                                                                                        (Check fl!!e box, only for plamtiffand !l!1£ box for defendant.)
    .J I     U.S. Government                  [!) 3 Federal Question                                                                                           PTF            DEF                                                 PTF         DEF
                Plaintiff                                  (U.S. Government not a party)                                Citizen of This State                                 _j    1    Incorporated or Principal Place                4       4
                                                                                                                                                                                         of Business in This State

        12   U.S . Government                 0 4       Diversity                                                       Citizen of Another State                  _j2
                                                                                                                                                                              -     2    Incorporated and Principal Place           _Js       _j5
                Defendant                                  (Indicate c111zensh1p ofparties in Item Ill.)                                                                                 of Business in Another State

                                                                                                                        Citizen or Subject of a                   03          0     3    Foreign Nation                             06        06
                                                                                                                          Forei Country

    IV. NATURE OF SUIT (Checkfl!!ebox                                onlyJ
I                CONTRACT                                                       TORTS                                    I       PRISONER PETITIONS                                     LABOR                        OTHER STATUTES                 :I
    0 II 0 Insurance                                PERSONAL INJURY                     PERSONAL INJURY                      I   510 Motions to Vacate Sentence         0   710 Fa1r Labor Standards Act      D    375 False Claims Act
    0120 Marine                                -     31 0 Airplane                   [] 530 General                              530 General                            0   720 Labor/Management Relations    D    376 Qu• Tam(31 USC 3729 (a))
    0 130 M11ler Act                                 315 Airplane Product            [] 367 Health Care/                     I   535 Death Penalty                      0   740 Railway Labor Act             D    400 State Reapportionment
    0 140 Negotiable Instrument
    0 150 Recovery of Overpayment
                                                           Liability
                                                     320 Assault, L1bel & Slander
                                                                                           Pharmaceutical
                                                                                           Personal Inj ury                  I
                                                                                                                                 Habeas Corpus:
                                                                                                                                 540 Mandamus & Other
                                                                                                                                                                        0   751 Family and Medical
                                                                                                                                                                                Leave Act
                                                                                                                                                                                                              •
                                                                                                                                                                                                              D
                                                                                                                                                                                                                   410 Antitrust
                                                                                                                                                                                                                   430 Banks and Bankmg
           & Enforcement of Judgment                 330 Federal Employers'                 Product Liab1hty                 I   550 C1vil Rights                       0   790 Other Labor Lit1gat10n        D    450 Commerce
    0 151 Med1care Act                                    L1abihty                   [] 368 Asbestos Personal Inj ury        I   555 Prison Condition                   0   791 Employee Retirement           D    460 Deportation
    0 152 Recovery of Defaulted Student        -     340 Marme                               Product Liability           I       560 C•vil Detamee - Cond1tions                 Income Security Act           D    470 Racketeer Influenced and
           Loans (Excludes Veterans)                 345 Marine Product L1ab•hty                                                 of Confinement                                                                        Corrupt OrganiZations
    0 153 Recovery ofVeteran 's Benefits       -     350 MotorVeh1cle                                                                                                                                         D    480 Consumer Credit
    0    160 Stockholders' Su1ts               -     355 MotorVelucle                   PERSONAL PROPERTY                                                                    PROPERTY RIGHfS                  D    485 Telephone Consumer
    0    190 Other Contract                              Product L•ab1lity           [] 370 Other Fraud                                                                 [] 820 Copyrights                              Protection Act (TCPA)
    0    195 Contract Product Liability              360 Other Personal Injury       [] 371 Truth m Lendmg                                                              D 830 Patent                          D    490 Cable/Sat TV
    0    196 Franchise                         --    362 Personal Injury-            D 380 Other Personal                                                               [] 835 Patent - Abbreviated           D    850 Securities/Commodities/
                                                         Medical Malpractice                Property Damage                                                                    New Drug Apphcation                     Exchange
                                                                                     D 385 Property Damage                                                              [] 840 Trademark                      D    890 Other Statutory Act10ns
                                                                                            Product Liability                                                                                                 D    891 Agricultural Acts
                                                                                                                                                                                                              D    893 Environmental Matters
I             REAL PROPERTY                             CIVIL RIGHTS                        BANKRUPTCY                           FORFEITURE/PENALTY                           SOCIAL SECURITY                 D    895 Freedom oflnformat ion Act
    0    210 Land CondemnatiOn
                                               --    440   Other Civil Rights        D  422 Appeal28 USC 158             r       625 Drug Related Seizure               0  861 IDA (1395ff)                   D    896 Arbitrat ion
    0    220 Foreclosure                             441   Votmg                     [] 423 Withdrawal28 USC 157                     of Property 21 USC 881             [] 862 Black Lung (923)               D    899 Admimstratlve Procedure
    0    230 Rent Lease & Ejectment                  442   Employment                                                            690 Other                              0 863 DIWC/DIWW (405(g))                       Act/Review or Appeal of
                                               -
    0    240 Torts to Land                           443   Housing/                                                                                                     [] 864 SSID Title XVI                          Agency Dec1s1on
    0 245 Tort Product L1ability                         Accommodations                   , IMMIGRATION                                                                 0   865 RSI (405(g))                  D    950 Constitutionality of
    0 290 All Other Real Property                    445 Amer w/Disabilities-        D    462 Naturalization                                                                                                           State Statutes
                                                         Employment                           Application
                                                     446 Amer. w/Disab1lities-       D  463 Habeas Corpus - Ahen                                                               FEDERAL TAXES
                                                         Other                              Detainee (Prismer Pehhon)                                                   0  870 Taxes (US. Plaintiff
                                                     448 Education                   [] 465 Other Immigration                                                              or Defendant)
                                                                                            Actions                                                                     [] 8711RS-Th•rd Party
                                                                                                                                                                                26 usc 7609

    V. ORIGIN            (Check!l!!£.box, only.)
    Iii 1 Original               0    2   Removed from                    3     Remanded from                     4      Reinstated or                         Transferred from I              6   Multidistrict        8    Multidistrict
             Proceeding                   State Court                           Appellate Court                          Reopened                              Another District                    Litigation                Litigation
                                                                                                                                                               (s ec1   ~                                                    Direct File
    VI. CAUSE OF ACTION                       (Enter   u.s. Civil Statute under which you are filing and                 II. PREVIOUS BANKRUPTCY MATTERS (For nature of suit 422 and 423, enter the
    write a brief statement of cause.)                                                                                  ase number and judge for any associated bankruptcy matter previously adjudicated by a judge of this Court.
                                                                                                                         se a separate attachment if necessary.)
    15 U.S.C. §§ 1 and 15- Antitrust violation
    VIII. REQUESTED IN                             D Check if this is a class action Under rule 23, Demand $ > $20,000.00      Check Yes only if demanded in complaint.
          COMPLAINT:                                    F.R.CV.P.                                                              Jury Demand:        Ill Yes 0 No
    IX. RELATED CASE(S) (See instructions)
         IF ANY In re Broker Chicken Antitrust Litigation Judge Thomas M. Durkin                                     Case Number      1:16-cv-08637
    X. Is this a previously dismissed or remanded case?                                   D    Yes         Iii No        If yes, Case #                       Name of Judge
    Date                                                                 Signature of attorney of record
        March 29,2019                                                     sl Robert M. Andalman
